Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Latta et al (US 2014/0128161 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Latta in view of Ozer, John. “Streaming 101: The Basics – Codecs, Bandwidth, Data Rate and Resolution”. February 5, 2009. < https://streaminglearningcenter.com/articles/streaming-101-the-basics-codecs-bandwidth-data-rate-and-resolution.html>.
1. Latta discloses a head mounted display (Fig. 7 & 8) comprising: 
an external camera (712: Fig. 7) configured to capture images of a real-world environment in front of the head mounted display [0045]; and 

wherein the communications circuit is configured to send the plurality of encoded images via the Internet to a cloud system without using a computer between the head mounted display and the Internet, wherein the communications circuit is configured to receive packets of compressed interactive media frames via the Internet without using the computer, wherein the compressed interactive media frames are generated by the cloud system based on the plurality of encoded images (i.e. the head mounted display communicates with the game server directly through network 116 without using a computer between the head mounted display and the Internet, wherein head mounted display can receive compressed interactive media frames from the server to display on the head mounted display), (Fig. 1), [0015],[0017]-[0022], [0046], [0061].
Alternatively, if not inherent, then it is implicit that Latta’s HMD comprises an encoder and decoder for encoding and decoding a compressed streaming video transmitted between the gaming server and HMD as evidenced by Ozer. Ozer discusses the basics and fundamental of streaming a video to devices. The video, to be stream, is compressed using well known codecs (i.e. H.264, VP6, Windows Media or Sorenson Spark) via an encoder before transmittal to a device.  A decoder at the receiving device decodes the compressed file for viewing. Therefore, one of ordinary skilled in the art would recognize the invention of Latta would implicitly comprise an encoder/decoder situated within the HMD and coupled to the network communications circuit, wherein the encoder/decoder is configured to encode/decode the compressed interactive media frames to produce a plurality of interactive media frames.

3. Latta discloses the head mounted display of claim 1, wherein the plurality of encoded images are a plurality of compressed images, wherein the plurality of compressed images are decompressed by the cloud system as discussed above regarding the encoder/decoder.
4. Latta discloses the head mounted display of claim 1, wherein the computer is a game console or a mobile phone or a table, wherein the computer is configured to execute an interactive game program to generate one or more image frames for display on a display device (Fig. 1).
5. Latta discloses the head mounted display of claim 1, further comprising a display device, wherein the compressed interactive media frames include I frames and P frames, wherein the head mounted display includes a decoder, wherein the decoder is configured to decompress the I frames and P frames to output a plurality of decoded image frames for display on the display device [0015]-[0022], as discussed above regarding the encoder/decoder.
6. Latta discloses the head mounted display of claim 1, wherein the cloud system is configured to decompress the plurality of encoded images to output the images of the real-world environment, wherein the cloud system is configured to determine a plurality of game states based on the images of the real-world environment, wherein the cloud system is configured to generate additional images based on the plurality of game states, wherein the cloud system is configured to compress the additional images to generate the compressed interactive media frames  [0015]-[0022], as discussed above regarding the encoder/decoder.
7. Latta discloses the head mounted display of claim 1, wherein the external camera is a digital camera, wherein the communications circuit is a wireless access circuit that is configured to facilitate the head mounted display to communicate with the Internet without using the computer (Fig. 1 & 7).

9. Latta discloses the head mounted display of claim 8, wherein the set of encoded images and the plurality of encoded images are decompressed by the cloud system to output a group of images, wherein the group of images are used by the cloud system to generate a plurality of media frames, wherein the plurality of media frames are encoded by the cloud system to generate the compressed interactive media frames as discussed above regarding the encoder/decoder.

10-18. Latta and Ozer disclose a system comprising: a plurality of servers; and a head mounted display coupled to the plurality of servers via a computer network without using a computer between the head mounted display and the computer network, the head mounted display including: an external camera configured to capture images of a real-world environment in front of the head mounted display; and a communications circuit coupled to the external camera, wherein the communications circuit is configured to encode the images captured by the external camera to output a plurality of encoded images, wherein the communications circuit is configured to send the plurality of encoded images via the computer network to the plurality of servers without using the computer, wherein the plurality of servers are configured to generate the compressed interactive media frames based on the plurality of encoded images, wherein the plurality of servers are configured to send a plurality of packets including the compressed interactive media frames via the computer network to the head mounted display, wherein the communications circuit is configured to receive the plurality of packets of the compressed 

19-20. Latta and Ozer disclose a method comprising: capturing, by a head mounted display, images of a real-world environment in front of the head mounted display; encoding, by the head mounted display, the images to output a plurality of encoded images; sending, from the head mounted display, the plurality of encoded images via the Internet to a cloud system without using a computer between the head mounted display and the Internet; and receiving, by the head mounted display, packets of compressed interactive media frames via the Internet from the cloud system without using the computer, wherein the compressed interactive media frames are generated by the cloud system based on the plurality of encoded images as similarly discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No.10,905,943 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to at least a head mounted display comprising: an external camera configured to capture images of a real-world environment in front of the head mounted display; and a communications circuit coupled to the external camera, wherein the communications circuit is configured to encode the images captured by the external camera to output a plurality of encoded images, wherein the communications circuit is configured to send the plurality of encoded images via the Internet to a cloud system without using a computer between the head mounted display and the Internet, wherein the communications circuit is .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715